DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made for the reply filed on 06/21/2022 in response to the Non-final mailed on 03/22/2022. Claims 1, 7, 8 are amended. Claims 21-36 are canceled. Claims 13-20 are canceled. Claims 1-12 are present for examination.
	Applicants argument has been carefully considered. A proposed amendment was presented to Applicants. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel O'Brien on 06/29/2022.
The application has been amended as follows: 

Claim amendment:


Claim 1. (Amend part (b) of claim 1):

1. (Currently Amended) A method of forming a peptide of Formula (1)
	P1-Asx-Xaa1-Xaa2-P2  (I),
wherein the method comprises:
ligating a first peptide of Formula (II
	P1-Asx-Xaa3-Leu-COOH/CONH2 (II)
to a second peptide of Formula (III)
	H2N-Xaa1-Xaa2-P2 	(III),
wherein P1 and P2 are each independently any peptide, modified or unmodified; wherein
Asx is Asp or Asn; wherein Xaa1 is any naturally occurring amino acid; wherein Xaa2 is
any naturally occurring amino acid with the exception of Pro; and wherein Xaa3 is any
naturally occurring amino acid;
enzymatically cleaving the bond between “Asx” and “Xaa3” in the first peptide of Formula
(I); and
ligating the fragment P1-Asx of the first peptide via its C-terminus to the N-terminus of the
second peptide of Formula (III) to form a ligated peptide of Formula (1), wherein the
enzymatic cleavage between “Asx” and “Xaa3” and the ligation reaction of the fragment
P1-Asx are catalyzed by a peptide ligase having the activity of Oldenlandia affinis
asparaginyl endopeptidase 1 (OaAEP1) Cys247Ala (SEQ ID NO:1) under conditions
suitable for said cleavage and ligation reaction, wherein the peptide ligase having the
activity of OaAEP1 Cys247Ala (SEQ ID NO:1) comprises or consists of:
(a) the amino acid sequence set forth in SEQ ID NO:1; 
(b) an amino acid sequence that shares at least [[65%]] 80% sequence identity with, 
that said peptide ligase comprises the amino acid sequence set forth in SEQ ID NO:2 at the
positions corresponding to residues 247-264 of SEQ ID NO:1 and the amino acid at
position 247 is alanine:
(c) a functional fragment of (a) or (b) provided that said functional fragment comprises the
amino acid sequence set forth in SEQ ID NO: 2 at the positions corresponding to residues
247-264 of SEQ ID NO:1 and the amino acid at position 247 is alanine; or

(d) a polypeptide sequence containing the functional fragment of (c), wherein said peptide ligase is not the wild-type OaAEP1 having the amino acid sequence set forth in SEQ ID NO:3 or butelase 1 having the amino acid sequence set forth in SEQ ID NO: 4.

Claim 7. (Currently Amended). The method of claim 1, wherein the peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1) comprises or consists of an amino acid sequence that shares at least [[75%]] 90% sequence identity with,  .


Conclusion: Claims 1-12 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Closest prior art is by Karen S. Harris (Efficient backbone cyclization of linear peptides by a recombinant asparaginyl endopeptidase). Harris et al teach the identification of four asparaginyl endopeptidases (AEPs), proteases implicated in cyclization, from the cyclotide-producing plant Oldenlandia affinis. They recombinantly expressed OaAEP1b and found that it functions preferably as a cyclase by coupling C-terminal cleavage of propeptide substrates with backbone cyclization. They demonstrated the broad utility of this enzyme by cyclization of peptides unrelated to cyclotides and propose that recombinant OaAEP1b is a powerful tool in peptide engineering applications where increased stability of peptide products is desired. However Harris et al do not teach variants of the asparaginyl endopeptidase of SEQ ID NO: 1 where position C247 is altered to result in a C247A substitution as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                             	July 2, 2022